By the Court,

Sutherland, J.
Latitude must be allowed to a plaintiff so to frame his declaration as to meet the evidence ; but there should be no abuse of the discretion thus given. Ha‘d the plaintiff here used proper diligence to ascertain the words spoken, there could have been no necessity for swelling the declaration as has been done in this case. The plaintiff is entitled two have to counts taxed, but not more than 12 folios should be allowed for each count; and a correspondent reduction must be made in all the subsequent proceedings.